Citation Nr: 0305623	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  95-09 322 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar of the left knee due to an abrasion.

2.  Entitlement to an increased (compensable) rating for a 
scar of the right knee due to an abrasion.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability, to include degenerative disc disease, from 
July 10, 1996, to September 22, 2002.

4.  Entitlement to a rating in excess of 10 percent for a low 
back disability due to limitation of motion, and to a rating 
in excess of 10 percent for associated right L5 
radiculopathy, from September 23, 2002.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1996 By the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims for 
compensable ratings for his service-connected scars of the 
left and right knees, and an RO decision dated in August 
2000, which denied a rating in excess of 40 percent for his 
service-connected low back disability.  The RO subsequently 
granted a separate 10 percent rating for the veteran's right 
L5 radiculopathy, under 38 C.F.R. § 4.114, Diagnostic Code 
8520 (2002), associated with his low back disability, 
effective from September 23, 2002, in accordance with the 
recently revised provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 5293.  See 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002).

The claims for compensable ratings for scars of the left and 
right knees were the subject of a Board decision dated in 
April 1999, a September 1999 Order of the Court of Appeals 
for Veterans Claims (COVC) vacating the April 1999 Board 
decision, and a July 2000 Board remand for the purpose of 
further developing the claims.

The veteran's claim for service connection for post-traumatic 
arthritis of the knees was denied by the RO in November 2002.  
The veteran has not as of yet submitted a notice of 
disagreement to that decision.  Accordingly, that issue is 
not in appellate status.  38 C.F.R. §§ 20.200, 20.201 (2002).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral knee scars are 
superficial in nature,  barely discernable, asymptomatic and 
not productive of any functional impairment.  

2.  The veteran's service-connected low back disability was 
symptomatic and productive of functional impairment, to 
include significant limitation of motion of the lumbar spine, 
prior to September 23, 2002, but it was not productive of 
ankylosis of the lumbar spine or more than severe 
intervertebral disc syndrome during that time.  

3.  Since September 23, 2002, the veteran's low back 
disability has been manifested by severe limitation of motion 
but not ankylosis of the lumbar spine, no incapacitating 
episodes due to intervertebral disc syndrome, and no more 
than mild L5 radiculopathy or more than mild disability of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
superficial scar of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805).

2.  The schedular criteria for a compensable rating for a 
superficial scar of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805  (2002); 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, 7805).

3.  The criteria for a disability rating in excess of 40 
percent for a low back disability, from July 10, 1996 to 
September 22, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b),  4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2002). 

4.  The criteria for a disability rating in excess of 40 
percent for lumbosacral strain with limitation of motion of 
the low back, from September 23, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 67 
Fed. Reg. 54345, 54349 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).

5.  The criteria for a rating in excess of 10 percent for L5 
radiculopathy or impairment of the sciatic nerve, from 
September 23, 2002, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Code 
8520; 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the August 1996 (increased ratings for knee scars) and 
August 2000 (increased rating low back disability) rating 
decisions, the December 1996 (knee scars) and December 2000 
(low back) statements of the case, the multiple supplemental 
statements of the case, letters sent to the veteran by the 
RO, the Board's now-vacated April 1999 decision (knee scars), 
and its July 2000 remand (knee scars), adequately informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  
The most recent supplemental statements of the case have 
informed the veteran of recent changes in VA regulations for 
rating scars and low back disability.  He was informed by 
letter in April 2001, at a June 2001 RO hearing, and in 
subsequent supplemental statements of the case of the VCAA, 
of the types of evidence that would substantiate his claims, 
and that the RO could assist him in obtaining evidence from 
sources he identified.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records and all identified records of treatment.  In 
addition, as noted above, the RO contacted the veteran and 
asked him to identify all medical providers who treated him 
for low back and knee scar disabilities.  In a June 2001 
letter, the veteran wrote that all records had been submitted 
to VA, including his HMO's records, and requested that his 
claim for low back disability be expedited for evaluation.
 
The claims for increased ratings for scars of the knees were 
remanded by the Board in July 2000 for additional development 
of the evidence, including obtaining a VA medical examination 
and opinion.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). The Board concludes that the medical 
opinions obtained by the RO as to the veteran's level of low 
back and knee disabilities, in conjunction with the other 
information of record, provides sufficient competent medical 
evidence to decide the claims.

Background

In July 1996, the veteran submitted claims for increased 
ratings for scars of the knees.  With this claim, he 
submitted a service medical record, dated in May 1971, which 
indicates that he received treatment for complaints of 
abrasions on the left hand and both knees, and that he was 
put on light duty for 48 hours.

A May 1972 VA examination report shows diagnoses including 
healed superficial abrasions of both knees.  The right knee 
was noted to have a hyperpigmented area, and the scar on the 
left knee was described as 2 x 4 centimeters (cm.), and well-
healed.  The knee scars were described as superficial, 
nonadherent and nondepressed.  The examiner specifically 
noted that there was no bone or ligament injury involving 
either knee.

During an April 1997 RO hearing pertaining to an increased 
rating for knee disability, the veteran described an in-
service incident in which he said he sustained shell fragment 
wounds to his knees.  He said it took six months to heal.  He 
described scars on both knees.  He described having to dig 
little pieces of shell fragments out from his knees for many 
months after the injury.  He described constant ongoing pain 
in the knees, inside the joint rather than outside the joint.  
He said the kneecaps in the area of the scarring were painful 
and tender.  The remainder of the veteran's testimony 
pertained to orthopedic disability of the knees, rather than 
residuals of scarring.

In December 1999, the veteran submitted a claim for an 
increased rating for low back disability.  He claimed his 
level of disability had increased.  With this claim, he 
submitted a note from a private physician indicating he had 
been under professional care for between two and three weeks 
from July 16, 1999, to August 4, 1999, and that he would be 
recovered sufficiently to be able to return to light work 
duties on August 9, 1999.  He also submitted insurance and 
health care documentation from 1997, which shows that he was 
involved in an automobile accident in September 1997, 
resulting in the need for medical treatment into December 
1997, at which time the automobile insurance company 
determined that physical therapy services rendered had 
exceeded the expected duration for the diagnosis indicated.  
The RO has been unsuccessful in obtaining identification from 
the veteran of more specific records of treatment.  Most 
recently, in June 2001, the veteran wrote that all records 
had been submitted to VA, to include his HMO's records, and 
requested that his claim for his back condition be expedited.

During an August 2000 VA examination of the spine, the 
veteran complained of back pain aggravated by increased 
physical activity.  As examples, he said he had not engaged 
in any kind of sports, running, or heavy lifting for many 
years.  He also indicated bending worsened the pain 
significantly.  Lying down or resting improved the 
discomfort.  He said it was always there.  He stated that 
there was some radiation of pain down the right leg.  In 
fact, he described the right leg as being numb throughout.  
He also felt that his right leg was weaker than the left.  He 
had not had any surgery on his lower back, but stated it was 
currently being scheduled.  Medication for back pain included 
Motrin.  

On physical examination, he had some paraspinal tenderness in 
the lumbar area.  He could flex to 30 degrees with pain at 
25.  He could extend to 20 degrees with pain at 20.  He could 
laterally rotate to 10 degrees to both sides with pain at 10.  
There was equivocal right straight leg testing.  Motor 
examination revealed some minimal weakness of the right leg.  
In the right foot, for example, eversion and dorsiflexion 
were about 4+ to 5- out of 5.  Proximally his right leg 
strength seemed 5/5 and slightly limited because of pain and 
discomfort.  Left leg strength was 5/5.  There was no 
atrophy.  Sensory examination subjectively revealed decreased 
pain and touch to the whole leg in a nondermatomal 
distribution on the right.  His reflexes were actually rather 
brisk at the knees and ankles.  Examination of gait revealed 
that he limped slightly on the right.  He could walk on his 
toes but could not walk on his heels.  He could tandem walk, 
and Romberg walk was negative.  

The diagnoses were lumbosacral strain and L5 radiculopathy on 
the right.  X-rays showed no evidence of a recent fracture or 
traumatic bony abnormality in the lumbar spine.  The 
vertebral bodies were in good alignment and the disc spaces 
were maintained.  The pedicles were intact.  Small anterior 
spurs were seen at the level of L4 antero-laterally.  No 
compression deformity was seen.

During a January 2001 VA examination of the knees, the 
veteran complained of knee problems that had limited his 
physical activity.  He was currently employed as an 
accountant.  He also stated he had occasional low back pain.  
On physical examination for scars, the right knee had an 8 mm 
by 12 mm scar on the superolateral aspect of the patella 
along the joint line.  There was a 3mm by 5 mm scar just 
medial to the patella and there was a horizontal type 2mm by 
8 mm scar at the base of the patellar tendon.  The left knee 
scar was 2 cm by 2 cm in area over the medial aspect of the 
left knee just above and medial to the kneecap.  There was an 
8mm by 5mm scar just lateral to the kneecap and a 2mm by 2mm 
scar inferior and medial to the kneecap.  All scars were 
barely visible, non-tender, and non-disfiguring.  There was 
no erythema, no swelling and no point tenderness upon 
examination of the scars.  No scars had hypertrophic 
reaction, and they were extremely difficult to see.  The 
examiner asserted that the veteran's complaints and symptoms 
were greater than the objective findings on examination.  The 
examiner opined that the veteran's current orthopedic 
complaints were not due to the injuries sustained on active 
duty.  He further opined that the in-service injury appeared 
to have been very minimal and healed rapidly.  The scars were 
well healed, non-inflamed and showed no objective findings 
that would lead to premature osteoarthrosis or knee 
abnormalities.

During a March 2001 VA neurological examination, the veteran 
described constant back pain. He stated that any activity 
would worsen his low back pain.  He could not stand for any 
prolonged period of time, could not sit, and had to change 
positions.  He stated that the back pain interfered with 
certain functions, to include sexual relations.  He stated 
that the back difficulties were preventing him from being 
active physically, lifting and bending.  In addition, he 
described persistent numbness involving the right leg.  Also, 
he described an intermittent shooting pain that traveled down 
the right leg, and occasionally even down the left leg.  He 
said that lying down and sleeping would improve the 
discomfort.  He indicated that alcohol and anti-inflammatory 
medications sometimes provided relief.  

On examination of the back, he could flex about 30 degrees 
with pain at 30 degrees, extend about 20 degrees with pain at 
20 degrees.  Lateral rotation was about 10 degrees with pain 
at 10 degrees.  There was no palpated spasm noted in the 
back.  There was some mild paraspinal tenderness.  Strength 
examination revealed no atrophy in the legs.  There was some 
mild dorsiflexion and eversion and inversion weakness of the 
right foot compared to the left, maybe 5-/5.  Proximally the 
leg strength was 5/5.  Sensory examination also revealed some 
decreased pin and touch in the right leg below the knee, 
although it was noted that it was in a nondermatomal pattern.  
Reflexes were 2+ in the upper extremities and symmetric.  
They were 2+ at the knees and 2+ at the ankles.  His gait was 
"normabased", though he did limp on the right leg.  

The diagnoses were lumbosacral strain, chronic, and mild 
right leg L5 radiculopathy.  The examiner opined that it was 
at least as likely as not that the disability of L5 
radiculopathy on the right was related to the service-
connected low back strain.  The examiner concluded that the 
veteran's low back strain was a manifestation of underlying 
degenerative disc disease along with the ligament and muscle 
disease, and that the disc disease had progressed further, to 
cause a more persistent chronic radiculopathy.

During a June 2001 RO hearing regarding the issue of an 
increased rating for low back disability, the veteran said 
his pain was 10/10, all day long, every day.  He said he had 
been taking Motrin for years, and was now taking a new 
prescribed medication.  He said the medication helped if he 
laid down, and that it made him drowsy.  He said he was a 
military pay accountant.  He described discomfort at work as 
a result of his back.  He described sharp shooting pain in 
his right leg all the way down to his foot.  He also 
described limitation of activities around the house, such as 
mowing the lawn or climbing a ladder.  He said that in 1989 
he had to change profession from electrical engineer to 
accountant as a result of the pain.  He said he had lost the 
last two weeks from work due to back pain.  He said the 
problems occurred mostly when it was cold and his arthritis 
stiffened up.  He said he missed 40 to 80 hours of work in a 
4-month period because of his back.  He described going to 
his HMO for back pain three to four times a year.  He said he 
was considering surgery, but couldn't afford to miss work.  

The Board reiterates here that in June 2001, the veteran 
wrote that all records had been submitted to VA, to include 
his HMO's records, and requested that his claim for his back 
condition be expedited.  This statement was submitted on the 
day of his above-described June 2001 RO hearing.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The maximum rating for limitation of motion of the lumbar 
spine, severe, is 40 percent. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002) involves limitation of range of motion.  VOPGCPREC 36-
97, paragraph 6.  Therefore, according to the General 
Counsel, a veteran could not be rated under Diagnostic Code 
5293 for intervertebral disc disease based upon limitation of 
motion, and also be rated under, for example, Diagnostic Code 
5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

In contrast, effective September 23, 2002, new criteria were 
established for rating of intervertebral disc syndrome.  See 
67 Red. Reg. 54345, 54349 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under the new 
regulations, VA is to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 60 percent is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A rating of 
20 percent is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 10 percent is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) of the new Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  VA is 
to evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in
each spinal segment are clearly distinct, VA is to evaluate 
each segment on the basis of chronic orthopedic and 
neurological manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The maximum rating for lumbosacral strain, if severe, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5295. 

The rating criteria for evaluation of scars changed as of 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  For the period through August 29, 2002, the veteran's 
scars of the knees must be rated under the older criteria, 
regardless of whether the new criteria are more favorable to 
his claim; while, for the period from August 30, 2002, 
forward, the veteran's claim should be rated pursuant to the 
set of criteria which is more favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); VAOPGCPREC 3-2000.
 
Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, superficial scars that are poorly nourished, with 
repeated ulceration, and scars that are tender and painful on 
objective observation warrant a 10 percent evaluation under 
Diagnostic Codes 7803 and 7804, respectively.  Other scars 
can be rated on limitation of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805, as 
in effect from August 30, 2002, reads as follows:

7803 Scars, superficial, unstable: rated at 10 percent.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7804 Scars, superficial, painful on examination: rated at 10 
percent.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.)

7805 Scars, other; Rate on limitation of function of affected 
part.

See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert, supra.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  
 

Analysis

The evidence shows that as of a May 1972 VA examination, the 
knee scars were described as healed superficial abrasions, 
nonadherent and nondepressed.  At the time of a January 2001 
VA examination, all scars were barely visible, non-tender, 
and non-disfiguring.  There was no erythema, no swelling and 
no point tenderness upon examination of the scars, nor was 
there any hypertrophic reaction, and it was  noted that the 
scars in question were extremely difficult to see.  The 
examiner opined that the veteran's current orthopedic 
complaints were not due to the injuries sustained on active 
duty.  The scars were not tender or painful or disfiguring 
and they were well-healed.  The scars were productive of no 
orthopedic or skin disability.  As the veteran's service-
connected bilateral knee scars are superficial in nature, 
barely discernable, asymptomatic and not productive of any 
functional impairment, none of the criteria for a compensable 
rating are met.  Accordingly, the Board finds that the scars 
of the knees do not warrant a compensable rating under any of 
the applicable rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805).

For the period prior to September 23, 2002, the veteran's low 
back disability may be rated under the Diagnostic Code best 
characterizing his level of disability.  VAOPGCPREC 36-97.  
As his radiculopathy has been diagnosed as mild, while his 
limitation of motion and lumbosacral strain of the low back 
are more severe, the appropriate diagnostic code would be 
5292 (limitation of motion) or 5295 (lumbosacral strain) 
rather than 5293 (intervertebral disc syndrome) for this 
period.  Before or since September 23, 2002, the 40 percent 
rating is the maximum evaluation allowed under either Code 
5292 or 5295.  Assignment of separate ratings under both 
diagnostic codes would be rating of the same symptoms, pain 
and limitation of motion, under both diagnostic codes, which 
would  result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The veteran's low back strain does not 
involve ankylosis of the lumbar spine (i.e., the spine fixed 
in one position), let alone unfavorable ankylosis of the 
lumbar spine as required for a 50 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5289, either before or since 
September 2002.  While his service-connected low back 
disability was symptomatic and productive of functional 
impairment, to include significant limitation of motion of 
the lumbar spine, prior to September 23, 2002, it was not 
productive of ankylosis of the lumbar spine or more than 
severe intervertebral disc syndrome during that time.  In 
support of the finding of no more than severe intervertebral 
disc syndrome, the Board notes that ankle reflexes were 
consistently reported as normal and, while there is some 
indication of loss of sensation, it was reported on more than 
one occasion as in a nondermatomal pattern or not consistent 
with a dermatomal pattern.  Accordingly, a rating in excess 
of 40 percent, under Code 5289, 5292, 5293 or 5295, for the 
period prior to September 23, 2002, is not warranted.

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, there is no 
basis for a rating in excess of the maximum schedular rating, 
under the provision for 38 C.F.R. §§ 4.40, 4.45.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

An additional 10 percent rating for disability of the sciatic 
nerve under Diagnostic Code 8520 is currently assigned as of 
September 23, 2002, the date new regulations took effect 
permitting the separate rating of symptoms neurological and 
orthopedic symptoms due to intervertebral disc syndrome.  The 
rating of 10 percent is assigned for mild disability of the 
sciatic nerve.  The next higher rating of 20 percent is not 
warranted because the VA examinations reflect only mild L5 
radiculopathy, as stated explicitly by the March 2001 VA 
neurological examiner and supported by findings of brisk 
reflexes, no atrophy, maintained disc spaces on X-ray, and 
near-full strength.  Since September 23, 2002, the veteran's 
low back disability has been manifested by no more than mild 
L5 radiculopathy or more than mild disability of the sciatic 
nerve.

As to the question of whether a higher schedular rating is 
warranted under the revised criteria for rating 
intervertebral disc syndrome (67 Fed. Reg. 54345, 54349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code5293), the Board notes that the veteran stated at his 
June 2001 RO hearing that he missed 40 to 80 hours of work 
due to low back disability per 4 months, which would amount 
to 6 to 12 weeks of work per year.  However, the veteran 
further indicated that he missed work mostly due to his 
arthritis as the weather became colder.  This, coupled with 
the January 2001 VA examiner's finding that the veteran's L5 
radiculopathy was mild, indicates that it is not his 
intervertebral disc syndrome that causes him to miss so much 
work, but that it is instead his symptomatology due to 
arthritis and lumbosacral strain, for which he receives the 
highest scheduler rating of 40 percent.  The new Diagnostic 
Code 5293 states explicitly that the symptomatology causing 
incapacitation as rated under that diagnostic must be due to 
intervertebral disc syndrome.  Moreover, the new Diagnostic 
Code 5293 provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician (emphasis added).  The revised Code 5293 permits 
separate ratings for chronic orthopedic and neurological 
manifestations, meaning orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Here, there is no 
objective medical evidence of incapacitating episodes due to 
intervertebral disc syndrome, as defined by the cited legal 
authority.  Hence, a higher rating under the revised Code 
5293 is not warranted.  Further, as the medical evidence does 
not show more than mild L5 radiculopathy or mild impairment 
of the sciatic nerve, a rating in excess of 10 percent is not 
warranted under Code 8520.

The Board has considered whether the issue of an increased 
rating for low back disability should be referred to the 
Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board again notes that at the RO 
hearing, the veteran stated he had missed 40 to 80 hours of 
work per 4-month period due to his low back disability.  
However, he has submitted no supportive evidence and, at the 
hearing, he indicated  that no further evidence was available 
and he requested his claim be expedited.  The Board is 
therefore left to determine whether extraschedular referral 
is warranted based on the record as it currently exists.  The 
Board notes that the veteran is an accountant and works at a 
desk for a living, rather than a manual labor job which could 
be extremely difficult with substantial low back disability; 
and that the type of disability and symptoms shown in this 
case are fully contemplated in the schedular criteria.  The 
Board further notes that there is no evidence in the claims 
file of frequent periods of hospitalization for low back 
disability.  In short, the Board finds that the veteran's 
level of disability is commensurate with the assigned 
schedular rating of 40 percent based on symptoms of pain and 
limitation of motion and, for the period effective September 
23, 2002, 10 percent for mild disability of the sciatic 
nerve.  There is no evidence to show unusual factors 
rendering interference with employment greater than what is 
contemplated by the schedular criteria.  Accordingly, the 
Board finds that this issue does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim for 
ratings in excess of those currently in effect for scars of 
the left and right knees and a low back disability, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).







ORDER

The claim for a compensable rating for a scar of the left 
knee due to an abrasion is denied.

The claim for a compensable rating for a scar of the right 
knee due to an abrasion is denied.

The claim for a rating in excess of 40 percent for a low back 
disability, from July 10, 1996 to September 22, 2002, is 
denied.

The claim for increased ratings for a low back disability, 
rated as 40 percent disabling due to limitation of motion, 
and associated mild right L5 radiculopathy, rated 10 percent 
disabling, for the period from September 23, 2002, is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

